Citation Nr: 1122128	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the Veteran's claim for service connection for paranoid schizophrenia.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim as reflected on the title page.

In October 2009, the Veteran was afforded a personal hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is associated with the claims file.

In February 2011, the Veteran was afforded a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Columbia, South Carolina; a transcript of that hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of a private psychiatric opinion relating the Veterans paranoid schizophrenia to his military service.  In May 2011, the Board received a statement from the Veteran whereby he stated that due to his mental institutionalization, he has been unable to obtain a psychiatric opinion.  He further requested an indefinite postponement of the issue on appeal.  The Veteran's May 2011 statement has been considered by the Board in the adjudication of this appeal; however for reasons explained below the Board finds that postponement of a Board decision is not warranted.  




FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The evidence does not show, nor does the Veteran allege, that he was diagnosed with or treated for paranoid schizophrenia during military service or within 1 year of discharge from military service in August 1977.

3. The Veteran's current psychiatric disorder is not related to any incident of military service.  


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia, paranoid type, was not incurred in or aggravated by active service, and the incurrence or aggravation of such disorder during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2007 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The Board notes that the Veteran's service treatment records are not available and attempts to secure them have proved futile.  38 C.F.R. § 3.159.  In August 2007, the RO advised the Veteran of the missing service treatment records and advised him to submit any documents that relate his disability to service.  From 2007 to 2008, the RO made 8 requests to the Commander Navy Reserve Force in attempts to locate and obtain the Veteran's service treatment records.  In August 2007, the RO made a formal finding of unavailability of the Veteran's service treatment records.  In May 2008, the RO requested the Veteran's service treatment records from the Records Management Council pursuant to the procedures outlines in the M21.  In June 2008, correspondence from the Records Management Council indicated that the Veteran's service treatment records were not located at that facility.

Accordingly, the Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet.. App. 46, 51 (1996).  The Board also notes that because the Veteran has not alleged that he had psychiatric treatment during service, the failure to procure his service treatment records has not caused any prejudice to him.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain records corresponding to all treatment for the claimed disorder described by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes SSA determinations and correspondence.  The Board notes that private and state psychiatric treatment records contemporaneous to the Social Security decision (which apparently provided the basis for that decision) are of record.  In addition, the evidence which has been obtained includes VA treatment records, private treatment records, state treatment records, statements from a private psychologist, lay evidence, and testimony.  

The Board acknowledges that a VA examination has not been scheduled in this case for purposes of obtaining a medical opinion.   However, the probative evidence does not indicate that the claimed condition may be associated with military service.  Thus, under these circumstances, there is no duty to provide a medical examination or to obtain a medical opinion.   38 C.F.R. § 3.159(c) (2010); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Legal Criteria-Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis 

The Veteran contends that he is entitled to service connection for paranoid schizophrenia.  Specifically, the Veteran asserts that he was lied to by his naval recruiter upon entering service in regards to what military training he would receive during service.  He argues that because he was not given the training and duties allegedly guaranteed to him by his recruiter, he developed a disregard for authority and engaged illegal behavior and drug use during service which he contends were first symptoms of his currently diagnosed paranoid schizophrenia.

Turning to the evidence, as stated previously, the Veteran's service treatment and personnel records are not available for review.  However, his DD Form 214 shows that he was awarded the Good Conduct Medal during service.  He was discharged in August 1977.

Post service private treatment records show that October 1978, the Veteran was involved in a airplane crash whereby he sustained a closed head injury.  Upon discharge from a private hospital to the Columbia VA Medical Center (VAMC) in November 1978, it was noted that he was not completely clear mentally.  

In February 1979, a year and a half following discharge from military service, a VA treatment report showed that the Veteran appeared with his mother requesting to speak with a psychiatrist due to the Veteran's increased irritability and how easy he was to anger.  It was noted that upon the Veteran's discharge from military service 2 years prior, he did not have "ups and downs."  A pattern of self-destructive behavior was also noted which included a plane crash in 1978, and four speeding convictions, 3 of which occurred 2 years prior.  The Veteran was assessed with a personality disorder.

In October 1979, the Veteran sought a VA psychiatric evaluation due to a clearance needed by the Department of Transportation in obtaining his pilot's license.  Following a referral to a VA mental hygiene clinic, following a review of the Veteran's medical history which included involvement in a plane crash and a history of severe depression with trouble concentrating, he was assessed as hypomanic.  

In November 1979, the Veteran presented for a VA psychiatric assessment in attempts to regain his pilots license.  The Veteran's involvement in the 1978 plane crash was noted and he denied receiving any prior treatment for a mental disorder.  Following an examination and evaluation, the Veteran was diagnosed with schizoaffective disorder and it was not recommended that his flying license be reinstated.  The Veteran also sought treatment with complaints of an inability to concentrate which was having a detrimental effect on his grades.  Extensive drug usage was reported prior to the 1978 airplane accident but he stated that he was not using any at the time of the evaluation.  The Veteran stated his belief that he had brain damage and he rejected most of the psychological component of his diagnosis of schizoaffective disorder.  

In December 1979, a VA treatment report shows that the Veteran was seen for a psychological evaluation and supportive psychotherapy.  Significantly, it was noted that the Veteran was stable but he still had many problems due to physical and psychological trauma and his drug experience.  A further VA treatment record diagnosed the Veteran with schizophrenia secondary to drug use (PCP and LSD).

In July 1982, the Veteran was admitted for the first time on emergency papers to the Columbia VAMC because he was felt to be a danger to himself and others and he displayed "bizarre behavior."  On that occasion, the Veteran stated his belief that he was being set up by the government to keep him from getting his pilots license.  He denied symptoms of depression or manic tendencies.  A 10 year history of bizarre behavior was noted according to a history of the Veteran's physician and the Veteran admitted to planning to kill a psychologist 2 years prior, however, he did not follow through on his plan because "God told him it was wrong."  The Veteran was diagnosed with manic bipolar affective disorder.

In January 1983, the Veteran was admitted to a private psychiatric institution following an arrest for driving under the influence of alcohol.  Due to his behavior at the time of arrest, he was thought to be in need of psychiatric treatment.  Upon admission, the Veteran was convinced that he was "under the observation of the law."  He was diagnosed with paranoia.  Shortly thereafter, the Veteran was transferred to a state mental hospital whereby he was said to be hostile, paranoid, and accusatory.  Paranoia and delusions that the hospital employees were actually narcotics agents were noted.  The Veteran stated that he was ruined while in the VA hospital in July 1982 when he was given Lithium.  

In July 1984, the Veteran was judicially committed to the state mental hospital.  The associated July 1984 psychiatric evaluation was significant for a history of a alcohol use since high school which resulted in 2 DUI arrests (dates not provided) and the last of which resulted in his admission to a psychiatric institution.  It was further noted that the Veteran used street drugs such as marijuana and LSD intermittently since high school and he had been involved in several burglaries in efforts to obtain prescription drugs and narcotics.  A past medical history of a 1977 overdose on the prescription medication (not suicidal), Demerol, was also noted.  The Veteran's involvement in the aforementioned 1978 airplane crash was also noted whereby the report stated that he suffered some brain damage as shown by CAT scan reports.  Occupationally, it was noted that the Veteran served 4 years in the Navy as a sonar operator.  The examiner stated that service records were very creditable and showed high scores in performance ratings throughout most of his career, however, there was a noticeable decline in performance during the last year of his enlistment.  Following discharge from military service, it was noted that the Veteran took college courses for less than 2 years.  He also obtained a number of manual jobs but he was not able to hold those jobs for longer than 3or 4 months because he developed fixed paranoid delusions that all of his colleagues and personal friends were narcotics agents attempting to trap him and have him sent to jail.  Delusions that he was surrounded by narcotics agents and that his father "led him to Demerol" were also noted.

In November 1996, the Veteran was admitted to a private psychiatric institute for an evaluation as to whether he was competent to stand trial for allegedly intimidating a an individual by means of explosives.  He was found incompetent to stand trial and discharged back to the correctional facility in January 1997.

In October 2006, the Veteran's private clinical psychologist, Dr. R.V.H., PhD, submitted a statement in support of the Veteran's claim for service connection.  He stated that he has had contact with the Veteran since 1986 when the Veteran sought a psychological evaluation in his quest to regain his pilots license following a 1978 plane crash.  It was noted that the Veteran's clinical records from that time have since been destroyed due to the clinic's policy of destroying treatment records older than 6 years.  However, the psychologist stated that since 1986, his contact with the Veteran has been regular and frequent so the details of the Veteran's case remained clear.  The psychologist referenced the Veteran's diagnosis of paranoid schizophrenia and stated that such diagnosis is almost entirely based on the Veteran's long-term obsession with the Kennedy assignation and the Veteran's conviction that it was a plot that involved the CIA and FBI.  

In March 2007, Dr. R.V.H. submitted another statement whereby he asserted that data from therapy sessions and interviews seemed to suggest evidence of paranoid thinking.  He stated that the Veteran raised concerns during their interview that he was a target of the FBI and CIA due to his belief and seeking of support of their involvement in the John F. Kennedy assassination.  In regards to the onset of the Veteran's paranoid thinking, following an examination of the "records available," this psychologist stated that the first indications of paranoid thinking occurred during service in May and August 1977 when the Veteran refused to sign a performance evaluation despite reassurance that his signing merely indicated that he reviewed it and his signature did not entail approval or disapproval of the evaluation.  The psychologist stated that the Veteran's refusal to sign the evaluation was important because he was offered the opportunity for reenlistment and his actions were, at the very least, a sign of distrust, suspiciousness, and an indication of paranoid thinking.  In addition, the psychologist referenced a motorcycle incident and stated that given the Veteran's age and his possession of a souped up bike, the incident seemed to be unrelated to his emotional state and was more reflective of his mechanical skills and youthful enthusiasm.   The psychologist stated that "further examination of the record" revealed that following the Veteran's discharge from military service, "decompensation and thinking problems," were shown as evidenced by his inability to meet the requirements of his reserve duties and his difficulties in his college work despite intellectual abilities.  The psychologist stated that the Veteran's obsession with the Kennedy assassination continued and involved rather remarkable data gathering and assembly of fact, though it was woven fears of the FBI, the CIA, and the possibility that his life was in danger.  In summary, the psychologist stated that in his opinion, unlike the Veteran's 3 siblings and parents, all of whom have no history of mental illness, developed his disorder while in service.  

In June 2007, the Veteran submitted a statement in support of his claim whereby he stated that his paranoid condition began in 1973 in Memphis Tennessee.  He stated that he requested "ADR school" and was verbally guaranteed "AD school" by his recruiter if he was in the top 10 percent of his class.  The Veteran stated that he later found out that "AD school" did not exist and he was slated for "ADJ school" which he did not want to do.  He stated that he has had an attitude since service as pointed out to him by an officer during service.  He stated that he was coerced into "AWA school."  He stated that he signed his "page 13" and withdrew his volunteer to fly whereby he was "canned" to the USS JOHN F. KENNEDY.

In February 2009, the Veteran asserted on his VA From 9 that his private psychologist's opinion was given insufficient weight.  He requested that VA arrange for him to see a private psychiatrist at his personal expense.  He stated that he prefers to call his condition an attitude problem which he claimed resulted from him learning during service that he had been robbed of four years by not getting the school that had been verbally guaranteed to him.  He stated that he was sure that an explanation given by himself of his behavior post 1973 to a psychiatrist would yield a favorable opinion in his claim for service connection for paranoid schizophrenia.  

In June 2009 the Veteran submitted a statement in response to notification of a personal hearing before a Decision Review Officer (DRO).  He stated that if VA cannot arrange for him to have a psychiatric evaluation at his own expense, he requests a postponement of his personal hearing.  A Report of Contact further notes that the Veteran was reportedly attempting to obtain an expert witness to accompany him to his hearing, however, he was unable to find one.  He stated that he was institutionalized and he was unable to receive mail.  The report stated that a postponement was not guaranteed, however, someone would contact the Veteran either way.  Accordingly, in September 2009, the Veteran was mailed notice that a personal hearing was rescheduled for October 2009.

In October 2009, the Veteran was afforded a personal hearing before a Decision Review Officer (DRO) at the RO.  The Veteran testified that he never experienced any mental health problems or exhibited abnormal or bizarre behavior that could be attributed to his current diagnosis of paranoid schizophrenia prior to entering into the Navy.  He testified that his schizophrenic condition was triggered during military service when he did not get the requested schooling that his recruiter allegedly guaranteed him.  Upon receiving orders that he did not want, the Veteran testified that he was involved in a high-speed chase on his motorcycle in Millington, Tennessee.  In addition, he quit his job by withdrawing his "volunteer to fly" which was needed to be an Aviation Submarine Warfare Operator (AWA).  He further stated that while being transferred from AWA school in Millington, Tennessee to Patuxent River, Maryland, he broke into a drug store.  From there, he testified that he was stationed on the USS JOHN F. KENNEDY whereby he made an obscene video of a crew member and in the crew member photograph, he was playing with his private parts.  While stationed on the USS JOHN F. KENNEDY, he reportedly sold drugs and overdosed on Demerol.  Finally, he testified that he was involved in a high speed chase in Delaware.  He asserted that had he gotten his requested orders, he would have had a path in life and would not have acted out as he did during service.  Despite the alleged incidents during service, the Veteran stated that he was never referred for a mental evaluation during service.  After service, he stated that the behaviors that occurred during service did not continue to the same degree.  The Veteran confirmed his post-service involvement in a 1978 plane crash whereby he stated that he was unconscious for one week.  Although he had a concussion, he stated that he did not notice any changes in his actions or personality following the accident.  He testified that he never sought treatment for his mental health or saw any doctors who may have commented on his behavior until he was first hospitalized at the Columbia VAMC in 1982.  The Veteran testified that not until he was hospitalized in 1982 did he have schizophrenia.  In regards to whether the Veteran's current paranoid schizophrenia was related to service, the Veteran testified that his private clinical psychologist, Dr. B.H. related his current condition to service.  He further stated that if he could find a psychiatrist to cooperate with him, he is sure that the psychiatrist would agree that his currently diagnosed schizophrenia began during military service upon being told that he had an attitude problem.  Finally, the Veteran requested a VA psychiatric examination in attempts to obtain a nexus opinion.

In a December 2009 statement, he asserted that if he were afforded a psychiatric evaluation, the psychiatrist would opine that his schizophrenia is related to service.  He stated that the facility where he was institutionalized was preventing him from obtaining a private psychiatric opinion.  Accordingly, he requested a postponement until he was able to obtain a psychiatric opinion, however, he was unsure how long it would take.  In an additional statement, the Veteran asserted that his inability to obtain a psychiatric opinion constituted the unavailability of a necessary witness for the delay of a hearing.  He stated that he had reached out to a local church in attempts to obtain a private psychiatric opinion.

In October 2010, the Veteran submitted a statement requesting a postponement of his appeal until notification of his discharge from his institutionalization was received.  He stated that the date of his discharge is uncertain, however, he continued to be unable to obtain a psychiatric opinion. 

In February 2011, the Veteran was afforded a Travel Board hearing at the RO.  He again testified that he did not have any mental health issues prior to service.  Before entering service, he reported graduating high school.  He reported that he failed one grade, however, he did graduate.  He testified that during service he was never treated for any mental conditions, however, he did experience behavioral and legal issues during service.  He asserted that such behaviors were the first symptoms of his current psychiatric problem.  Specifically, he testified that upon learning that he was lied to by his recruiter, he was involved in a high speed chase in Memphis, Tennessee.  In addition, while being transferred from Memphis to Patuxent River, Maryland, he broke into a drug store and stole narcotics.  He further testified that at his first duty station in Brunswick, Maine, his Chief told him that he had an attitude problem.  Consequently, the Veteran reportedly quit his job by signing a "page 13, withdrawing his volunteer to fly."  Because he withdrew his volunteer to fly, he was reportedly transferred to the USS JOHN F. KENNEDY where he served as a deckhand.  While on the USS JOHN F. KENNEDY, he reportedly overdosed on Demerol.  Despite experiencing such behavioral issues during service, he stated that they were never formally documented in his job performance evaluations.  The Veteran testified that he was doing drugs, however, he would have given them up altogether had he received the schooling that he was allegedly guaranteed by his recruiter.  Following his discharge from military service, the Veteran confirmed his involvement in the aforementioned October 1978 airplane crash.  He further stated that he crashed due to pilot error and his disregard of instructions due to his poor attitude toward authorities.  He  testified that received psychiatric treatment for the first time in July 1982.  As to any potential relationship between the Veteran's current paranoid schizophrenia and his military service, he stated that during the pendency of this appeal, his brother told him that he was a totally different person after service than he was when he entered service.  At the Veteran's request, the record was held open for 30 days following the date of this hearing for the submission of a psychiatric opinion relating the Veteran's current paranoid schizophrenia to his military service.  

In May 2011, the Veteran submitted a statement in support of his claim.  He stated that because he is a political prisoner, he has been unable to obtain a psychiatric opinion relating his paranoid schizophrenia to military service.  Accordingly, he requested an indefinite postponement of this appeal.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the most probative evidence of record does shows that the Veterans' current psychiatric condition of paranoid schizophrenia did not occur during or within 1 year of service, was not aggravated by his military service, and his current paranoid schizophrenia is not otherwise attributable to any incident of military service.

At the outset, the Board acknowledges the Veteran's May 2011 request for an indefinite postponement of this appeal.  However, the Board finds that granting the Veteran's request would cause undue delay in the adjudication of this claim.  The Board notes, however, that should the Veteran obtain a psychiatric opinion relating his current psychiatric condition to his military service in the future, such opinion may constitute new and material evidence for the purpose of reopening a previously denied claim for service connection for paranoid schizophrenia under 38 C.F.R. 3.156.

As shown by the evidence outlined above, and as per the Veteran's own testimony at the October 2009 DRO and February 2011 Travel Board hearings, the Veteran was not diagnosed with or treated for any psychiatric conditions or symptoms prior to, during, or within 1 year of discharge from military service.  Specifically, the first indication of any psychiatric concern was in October 1978, more than 1 year after discharge, following a non-service related plane crash whereby a closed head injury was sustained.  In February 1979, the Veteran diagnosed with a personality disorder.  See 38 C.F.R. § 3.303(c) (congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation).  Significantly the February 1979 treatment record noted that upon the Veteran's discharge from service, he was not experiencing "ups and downs."  Not until October 1979, more than 2 years following discharge, was the Veteran diagnosed with a mental disorder.  On that occasion, the Veteran reported of a history of severe depression with trouble concentrating.  He was assessed as Hypomanic.  The November 1979 VA psychiatric assessment shows that the Veteran was diagnosed with schizoaffective disorder and he further denied receiving any prior treatment for a mental disorder.  

The Board acknowledges the February 1979 VA treatment record that stated that the Veteran's service records showed declining performance during his last year of enlistment, as well as a pattern of self-destructive behavior.  The record specifically referred to speeding tickets received during service two years prior.  However, the March 2007 statement by the Veteran's private clinical psychologist opined that the incident seemed to be unrelated to the Veteran's emotional state and was more reflective of his mechanical skills and youthful enthusiasm.  

The Board also acknowledges the March 2007 statement of the Veteran's private psychologist stating that the Veteran's paranoid behavior began in service.  However, neither the Veteran nor the psychologist have submitted any treatment records referenced in the March 2007 statement.  Moreover, neither the Veteran nor the psychologist have indicated what the records he reviewed consisted of when making such statement.  Accordingly, the March 2007 statement of the Veteran's private psychologist reflects the Veteran reporting to the psychologist that his mental disorder began in service or is related to service.  The Court has held that bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, any records reflecting such a report is not probative.  Moreover, the Board notes that the history which the Veteran provided of having abnormal behavior in service is not corroborated by any objective evidence.  Standing alone, the Board finds that the history is not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  It is apparent to the Board after reviewing his claims files that the Veteran is not an accurate provider of histories due to his severe psychiatric impairment.  A medical opinion based on an innacurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet.App. 200 (1994).  

Finally, the Board acknowledges the Veteran's June 2007 statement whereby he asserted that his paranoid condition began in 1973 when he did not receive his requested orders and was thereby told that he had an attitude problem.  However, as noted above, the July 1984 psychiatric evaluation stated that the Veteran's service records were very creditable and showed high scores in performance ratings throughout most of his career.  

In regards to a nexus or link between the Veteran's current psychiatric condition and his military service, the Board finds that the competent, credible, and probative evidence of record does not show that the current psychiatric condition is any incident of military service.  In fact, in November 1979 the Veteran himself stated his belief that he had brain damage rather than any psychiatric condition.  A December 1979 VA treatment report stated that the Veteran's psychological problems were due to physical and psychological trauma and drug experience.  Significantly, he was diagnosed with schizophrenia secondary to drug use (PCP and LSD).  A July 1984 psychological evaluation noted a history of drug use, to include LSD intermittently since high school and noted a 1977 drug overdose on prescription medication.  That record further stated that the Veteran's fixed paranoid delusions revolved around his belief that his colleagues and friends were narcotics agents.  An October 2006 statement of the Veteran's clinical psychologist stated that the Veteran's diagnosis of paranoid schizophrenia was almost entirely based on his long-term obsession with the Kennedy assassination.  Not until March 2007, whereby the Veteran's private psychologist stated that paranoid thinking began during service, was there ever any claim or statement that the Veteran's current paranoid schizophrenia manifested during or was otherwise related to any incident of service.  However, for reasons previously stated, this opinion carries no probative weight. 

To the extent that the Veteran himself believes that there is a medical nexus between his paranoid schizophrenia and his military service, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of psychiatric disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, while the Veteran has reported experiencing symptoms of a psychiatric disability during and since military service, competent medical evidence is still required to relate the current disorder to that continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301-302 (1999).  Here, the most probative medical evidence fails to convincingly link his current psychiatric disorder to those complaints.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's paranoid schizophrenia was not present during or within 1 year of service, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for schizophrenia, paranoid type, is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include paranoid schizophrenia, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


